DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "the communication system is programmed to transmit…”. 
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Objections
            Claims  1, 8 and 13 objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  8 and 15 objected to because of the following informalities: 
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claims  13 is objected to because of the following informalities:  
typographical error (via an or). Appropriate correction is required.
            Claims  13 is objected to because of the following informalities:  
typographical error (Propellor). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 and 16-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 12   the claim recites " can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".

Re claims 16-19       the term “cargo container balance metric and cargo container balance metric” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the cargo container balance metric and cargo container balance metric recited in the claim refer to.

Re claims 16       the term “the retraction/extension mechanism is designed to determine a cargo container weight metric and cargo container balance metric …” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the communication system is programmed to transmit recited in the claim refers to.

Re claim 17       the term “the retraction/extension mechanism couples the detachable cargo container to the UAV” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the retraction/extension mechanism couples the detachable cargo container to the UAV in the same time claim 16 recites upon suspension of the detachable cargo container apart from any ground contact by the retraction/extension mechanism, that means the detachable cargo container is coupled to the UAV in claim 16.

Re claims 18       the term “the communication system is programmed to transmit…” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the communication system is programmed to transmit recited in the claim refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of prior art 

Resnick.  (US 20190256202, METHOD AND APPARATUS FOR LIFTING A PAYLOAD).
Kimchi et al.  (US 9908632, Adjustable Unmanned Aerial Vehicles With Multiple Lifting Motors And Propellers).
Alvarez Calderon.  (US 20110031355, Aircraft With Dual Flight Regimes).
Prager et al.  (US 20190100314, Payload Coupling Apparatus For UAV And Method Of Delivering A Payload).
Frolov et al.  (US 20190100314, MODULAR AIRCRAFT ASSEMBLY FOR AIRBORNE AND GROUND TRANSPORT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Kimchi and further in view of Alvarez Calderon Prager.

Re Claim 5    Referring to the figures and detailed description above, Resnick discloses:   A system for optimizing energy and aerodynamic efficiencies in an unmanned cargo-carrying aircraft, the system comprising: 
an unmanned aerial vehicle (UAV) having a communication system (¶ 0100, 0110) and a hybrid drivetrain, the hybrid drivetrain being mounted on the UAV, and the hybrid drivetrain being further comprised of a combustion engine coupled to a motor/generator and to an electrical distribution system (¶ 0054-0055 and fig’s. 6, 12A and 12C depicts the components of the limitation ); 
However Resnick fails to teach as disclosed by Kimchi: a detachable cargo container mounted on the UAV, wherein the detachable cargo container is engaged by a retraction/extension mechanism supplied with power from the electrical distribution system (col. 8, l 53-col. 9, l 12); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Kimchi teachings of a detachable cargo container mounted on the UAV, wherein the detachable cargo container is engaged by a retraction/extension mechanism supplied with power from the electrical distribution system into the Resnick to improve aerodynamics and efficiency of flight.
On the other hand Resnick, as modified above, fails to teach as disclosed by Alvarez Calderon: a rotor-shrouding mechanism mounted on the UAV and having a shroud (fig, 7), the rotor-shrouding mechanism being supplied with power from the electrical distribution system (fig. 7, Alvarez Calderon fails to teach rotor-shrouding mechanism supplied with power from the electrical distribution system is old and well known in the art to eliminate the need of mechanically interconnecting parts,  in addition Alvarez Calderon does not disclose different means of rotor-shrouding mechanism); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Alvarez Calderon teachings of a rotor-shrouding mechanism mounted on the UAV and having a shroud, the rotor-shrouding mechanism being supplied with power from the electrical distribution system into the Resnick, as modified above, to avoid drag from the stowable rotors where not needed.
a processor mounted on the UAV, the processor being programmed to allocate power from the electrical distribution system and to operate a flight control system, and the processor being communicatively coupled to the communication system, the hybrid drivetrain, the detachable cargo container, and the rotor-shrouding mechanism (Kimchi fig’s 10, 11 and col. 14, l 52+ is capable of performing the limitation above).

Re Claim 6    Referring to the figures and detailed description above, Resnick, as modified above, discloses: The system of claim 5, wherein the processor allocates power from the electrical distribution system according to information provided from the flight control system (Kimchi fig’s 10, 11 and col. 14, l 52+).

Re Claim 7    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 6, wherein the flight control system is programmed to sense UAV modes of movement and to direct flight control and hybrid drivetrain functions based on the UAV modes of movement (Kimchi fig’s 10, 11 and col. 14, l 52+).

Re Claim 8    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 5, wherein the rotor-shrouding mechanism has two clamshell doors, the two clamshell doors being designed to be substantially parallel to the relative airflow through which the UAV moves while in horizontal flight (Alvarez Calderon 105, 108).

Re Claim 9    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 5, wherein the rotor-shrouding mechanism is designed to raise and lower the shroud to cover a rotor when the rotor is not rotating (Alvarez Calderon 105, 108 and ¶ 0013, … the combined blades).
	On the alternative, however Alvarez Calderon discloses the claimed invention except for a plurality of rotors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of rotors to minimize the drag of the stopped rotors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 10    Referring to the figures and detailed description above, Resnick, as modified above, discloses: The system of claim 9, wherein each of the plurality of rotors is designed to held in an indexed position when the rotor is not rotating, so that the rotor is aligned with the relative airflow through which the UAV moves in horizontal flight (Alvarez Calderon fig. 7, items 100, 102 and 109).

Re Claim 11    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 5, wherein the hybrid drivetrain supplies power to drive a plurality of rotors providing substantially vertical thrust (Kimchi two lifting propellers 103-1, 103-2) and power to drive one or more propellers providing substantially horizontal thrust (Kimchi eight maneuverability propellers 102-1 to 102-8).

Re Claim 12    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 11, wherein power to drive the one or more propellers providing substantially horizontal thrust can be either electrical power supplied by the electrical distribution system via an or mechanical power supplied by the combustion engine (Resnick fig. 6, items 80, 90).

Re Claim 13    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 11, wherein the flight control system controls a propeller clutch, the propellor clutch being designed to engage or disengage from a gearbox the one or more propellers providing substantially horizontal thrust, as controlled by the flight control system (Resnick fig. 12C items 83, 88, 81).

Re Claim 14    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 13, wherein the flight control system controls whether the power to the gearbox sources either from the motor/generator or from the combustion engine (Resnick fig. 6, ¶ 0055, the flight control system controls upon necessity for additional thrust from the first mechanical-rotors 75, is directed to the first motor-generator).

Re Claim 15    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 11 wherein the combustion engine drives the motor/generator to produce electrical power to be supplied to the electrical distribution system and/or drives the one or more propellers providing substantially horizontal thrust (Resnick fig. 6 and ¶ 0054).

Claim(s) 16-18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Kimchi and further in view of Alvarez Calderon and further in view of Prager.

Re Claim 16    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 5, wherein the retraction/extension mechanism is designed to retract or extend the detachable cargo container from or to the UAV (Kimchi col. 8, l 53-col. 9, l 12), 
However Resnick, as modified above fails to teach as disclosed by Prager: respectively, and upon suspension of the detachable cargo container apart from any ground contact by the retraction/extension mechanism, the retraction/extension mechanism is designed to determine a cargo container weight metric and cargo container balance metric (¶ 008, … determining a weight associated with the payload).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Prager teachings respectively, and upon suspension of the detachable cargo container apart from any ground contact by the retraction/extension mechanism, the retraction/extension mechanism is designed to determine a cargo container weight metric and cargo container balance metric into the Resnick, as modified above, to avoid exceeding the maximum allowable weight of the UAV.

Re Claim 17    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 16, wherein responsive to the cargo container weight metric and the cargo container balance metric meeting a predetermined weight criteria and a predetermined balance criteria, the retraction/extension mechanism couples the detachable cargo container to the UAV (Prager ¶ 008).

Re Claim 18    Referring to the figures and detailed description above, Resnick, as modified above, discloses:  The system of claim 17, wherein the communication system is programmed to transmit the predetermined cargo container weight metric, the predetermined cargo container balance metric, the predetermined weight criteria, and the predetermined balance criteria, and wherein the UAV communication system is programmed to transmit a determination, from the processor, of whether the UAV will remain within the predetermined weight criteria and the predetermined balance criteria for the entirety of the cargo delivery mission (Prager ¶ 008).

Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Kimchi and further in view of Alvarez Calderon and further in view of Frolov.

Re Claim 19    Referring to the figures and detailed description above,  Resnick, as modified above fails to teach as disclosed by Frolov: The system of claim 5, wherein the processor executes instructions to perform a method for flight parameter balancing, the instructions comprising, calculating necessary fuel weight requirements to fulfill a cargo delivery mission, receiving the cargo container weight metric and the cargo container balance metric from the retraction/extension mechanism, determining a maximum UAV takeoff weight and a maximum cargo container weight, and calculating, based on the cargo container weight metric and the cargo container balance metric, whether the UAV will remain within the predetermined weight criteria and the predetermined balance criteria for the entirety of the cargo delivery mission (¶ 0083, 0091 and 0143, please note, the on-board computer system provides full flight control capabilities that teaches the above limitations).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Frolov teachings the processor executes instructions to perform a method for flight parameter balancing, the instructions comprising, calculating necessary fuel weight requirements to fulfill a cargo delivery mission, receiving the cargo container weight metric and the cargo container balance metric from the retraction/extension mechanism, determining a maximum UAV takeoff weight and a maximum cargo container weight, and calculating, based on the cargo container weight metric and the cargo container balance metric, whether the UAV will remain within the predetermined weight criteria and the predetermined balance criteria for the entirety of the cargo delivery mission into the Resnick, as modified above, to carry out the mission successfully.
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/        Primary Examiner, Art Unit 3642